Citation Nr: 0609682	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of a shell fragment wound (SFW) 
of the left knee.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a shell fragment wound of the 
right thigh and knee.  

3.  Entitlement to a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).  

4.  Entitlement to a compensable rating for the service-
connected hearing loss of the right ear.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision of the RO.  In that 
rating action, the RO assigned an increased rating of 30 
percent for the service-connected PTSD.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a personal hearing held at the RO in January 
2006.  

In his hearing, the veteran raised the issue of service 
connection for a left ear hearing impairment.  He also raised 
the issues of increased ratings for service-connected right 
forearm and prostate cancer residuals and total compensation 
rating based on individual unemployability.  These matters 
are referred back to the RO for the appropriate action.  

The matter of an increased rating for the service-connected 
hearing loss is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The service-connected left knee SFW residuals are not 
shown to have been productive of more than moderate-severe 
muscle injury or impairment.  

2.  The service-connected right thigh and knee SFW residuals 
are not shown to have been productive of more than moderate 
muscle injury or impairment.  

3.  The service-connected PTSD is not shown to be productive 
of mild to moderate disablement with more than occupational 
and social impairment with reduced reliability and 
productivity or difficulty in establishing effective work and 
social relationships being demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected SFW residuals of the 
left knee area have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 
4.55, 4.56, 4.3, 4.7, 4.118 including DC 5312 (2005).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected SFW residuals of the 
right thigh and knee have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 
4.55, 4.56, 4.3, 4.7, 4.118 including DC 5314 (2005).  

5.  The criteria for the assignment of an evaluation in 
excess of 30 percent rating for the service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.3. 4.7, 4.130 including DC 9411 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all of the 
relevant evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing.  

Further, by letters dated in May 2001, August 2002, and March 
2005, the October 2002 Statement of the Case and the March 
2005 Supplemental Statement of the Case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought.  

The veteran has been advised via the statement of the case 
and letters regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been afforded VA examinations and private and VA medical 
records were obtained.  

Consequently, the Board concludes that VA's statutory twin 
duties to provide notice and assistance to the veteran have 
been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  


SFW residuals of the right thigh and knee and left knee area

Historically, the veteran was wounded in action in the 
Republic of Vietnam in January 1968.  In a May 1969 rating 
action, the RO granted service connection with a 10 percent 
evaluation for SFW residuals, right thigh and knee, involving 
Muscle Group XIV under Diagnostic Code (DC) 5314, and granted 
service connection and assigned a 20 percent evaluation for 
SFW residuals, left knee area, involving Muscle Group XII 
under DC 5312.  

The Board notes that, in a March 2005 rating decision, the RO 
granted service connection and assigned 10 percent 
evaluations for SFW scar residuals of the right thigh and 
knee, degenerative arthritis of the right and left knees.  

In an April 2005 rating action, the RO granted service 
connection for residuals of left hip arthroplasty secondary 
to the service-connected left knee arthritis disability with 
an evaluation of 10 percent from July 29, 2002 with an 
evaluation of 100 percent from November 11, 2003, and 
thereafter a 30 percent evaluation beginning on January 1, 
2005.  



Analysis

As noted, the veteran is service connected for SFW residuals 
of the right thigh and knee rate as 10 percent disabling 
under DC 5314.  

Under 38 C.F.R. § 4.73, DC 5314, Muscle Group XIV, muscles of 
the anterior thigh group govern extension of knee; 
simultaneous flexion of hip and flexion of knee, postural 
support of body, and synchronizing the hip and the knee. 
Muscle Group XIV consists of the sartorius; rectus femoris; 
vastus externus; vastus intermedius; vastus internus; and 
tensor vaginae femoris.  Slight muscle disability of Muscle 
Group XIV warrants a noncompensable (i.e., no percent) 
rating; moderate muscle disability warrants a 10 percent 
rating; moderately severe muscle disability warrants a 30 
percent rating; and severe muscle disability warrants a 40 
percent rating.  

Also, the veteran was service-connected for SFW residuals of 
the left knee area with a 20 percent evaluation under DC 
5312.  

Muscle Group XII is comprised of the anterior muscles of the 
leg: (1) the tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius.  The function of Muscle Group XII is associated with 
dorsiflexion; extension of the toes; and stabilization of 
arch.  Under DC 5312, a 10 percent rating is warranted for 
moderate injury.  A 20 percent disability rating is assigned 
when the disability is moderately severe.  An evaluation of 
30 percent is in order when the disability is severe.  38 
C.F.R. § 4.73, DC 5312.  

38 C.F.R. § 4.56(d) provides that ratings for muscle injuries 
are classified as slight, moderate, moderately severe, or 
severe-depending on the type of injury sustained, the history 
and complaints, and the objective clinical findings.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged. 38 
C.F.R. § 4.56(d)(2)(i) indicates that, as to the type of 
injury, moderate disability of muscles will stem from a 
through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  

As to history and complaints, 38 C.F.R. § 4.56(d)(2)(ii) 
focuses on service department records or other evidence of 
in-service treatment for the wound. VA also must consider 
whether the veteran has had consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
as defined in 38 C.F.R. § 4.56, particularly a lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  

As to objective findings, 38 C.F.R. § 4.56(d)(2)(iii) 
requires looking at entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  

38 C.F.R. § 4.56(d)(3)(i) provides that, as to the type of 
injury, moderately severe disability of muscles will stem 
from a through-and-through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  

As to history and complaints, 38 C.F.R. § 4.56(d)(3)(ii) 
provides that there is to be service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound.  Also considered is whether there 
have been consistent complaints of cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), and, if present, evidence of inability to keep up with 
work requirements.  

As to objective findings, 38 C.F.R. § 4.56(d)(3)(iii) 
provides that there is to be entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side, and tests of strength and endurance 
compared with sound side demonstrating positive evidence of 
impairment.  
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

As to history and complaints, 38 C.F.R. § 4.56(d)(3)(ii) 
provides that there is to be service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound.  Also considered is whether there 
have been consistent complaints of cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), and, if present, evidence of inability to keep up with 
work requirements.  

As to objective findings, 38 C.F.R. § 4.56(d)(3)(iii) 
provides that there is to be entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side, and tests of strength and endurance 
compared with sound side demonstrating positive evidence of 
impairment.  

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  

38 C.F.R. § 4.56(d)(4)(i) provides that as to the type of 
injury, severe disability of muscles will stem from a 
through-and-through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  

As to history and complaints, 38 C.F.R. § 4.56(d)(4)(ii) 
provides that there is to be service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound. Also considered is whether there 
have been consistent complaints of cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.

As to objective findings, 38 C.F.R. § 4.56(d)(4)(iii) 
provides that for severe disability there is to be ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (a) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (b) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (c) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  

A careful review of the service medical records shows that 
the veteran was hospitalized after being injured in n January 
1968.  In a February 1968, it was noted that he had sustained 
multiple wounds with retained metallic fragments and 
significant open wounds of the left knee and both lower 
extremities.  He underwent initial debridement and was later 
hospitalized for delayed primary closure of all wounds.  

Upon transfer for further medical evaluation and treatment in 
service, the veteran was noted to have healing, multiple 
fragment wounds of the lower extremities with no artery or 
nerve involvement and intra-articular fragments in the left 
knee.  Sutures were removed from the healing wounds of both 
lower extremities.  

A double incision at the medial aspect of the left knee was 
noted to be well-healed but with markedly limited motion in 
the knee without effusion.  Following his hospital course, it 
was noted that "his wounds [had] continued to heal and he 
[had] become fully ambulatory."  

With respect to the veteran's complaints and the cardinal 
signs and symptoms of muscle injury, VA examinations in 
October 2001 and January 2005 reflect that he complained of 
pain, swelling, right lower extremity numbness and left leg 
instability.  

The veteran also reported taking medication for left knee 
pain for flare-ups that lasted approximately 3 to 4 days when 
he had extremely weakened movement, excess fatigability and 
loss of endurance and coordination.  

With respect to objective findings, on VA examination in 
October 2001, the examiner noted tenderness to palpation over 
scars in the lower extremities.  The muscles in that area 
were observed to be well-developed and without evidence of 
atrophy.  

The veteran was able to squat to 90 degrees with significant, 
obvious difficulty and audible crepitus of his knees.  Muscle 
Groups IX through XVI were reported to rate between 4 and 5 
on a scale of 1 to 5 for strength.  He was able to toe/heel 
walk without difficulty and was reported to be 
neurovascularly intact.  The veteran admitted to having 
numbness and decreased sensation in the right lower leg.  

The diagnosis was that of muscle weakness from SFW of the 
bilateral lower extremities.  The examiner noted that, during 
a flare-up, the veteran had a significant decrease in his 
functional abilities including weakness, excess fatigability, 
endurance and incoordination with a 20 percent loss of range 
of motion in the knees.  

The Board has reviewed the submitted private medical records 
dated from 2000 to 2003.  Generally, these records reflect 
diagnoses of chondromalacia of the bilateral patellae with X-
ray evidence of mild degenerative changes in the patella.  

An examination of the knees revealed tenderness over most of 
the soft tissue and scars of the legs.  The physician 
indicated the need for physical therapy for the veteran's 
knees, but noted that "we [could not] help the soft tissue 
damage down his legs."  

In a letter dated in April 2001, the veteran's physician 
indicated that the veteran's severe arthritis in both knees 
made it impossible for him to do manual labor but that he was 
able to do sedentary work.  

In May 2003, the veteran was treated for flare-up of left 
hip, deep groin, and proximal thigh pain.  The veteran was 
noted to have a significant limp with X-ray evidence of 
advanced arthritis of the left hip with collapse of the 
femoral head associated with avascular necrosis due to SFW 
injuries.  

In a letter dated in October 2003, the veteran's physician 
reported that the veteran had post-traumatic osteoarthritis 
of the left knee and hip related to his in-service SFW 
injuries.  Subsequently, the veteran underwent total left hip 
replacement in November 2003.  

The Board has reviewed the veteran's VA outpatient treatment 
records dated from 2001 to 2005.  Generally, these records 
reveal the veteran's complaints of left knee and lower 
extremity pain.  Findings of degenerative joint disease of 
the knees with increasing pain were noted.  

The X-ray studies in September 2001 revealed shrapnel and 
degenerative joint disease.  In July 2002, the veteran was 
issued a cane for assistance with gait imbalance.  

On VA muscles examination in January 2005, examination of the 
right lower extremity revealed a medial, well-healed cicatrix 
on the thigh and right leg with multiple, small foreign 
bodies seen underneath the skin.  Scarring with adhesion was 
noted on the right medial leg.  

The examiner reported intact sensation in all distributions 
on the thigh into the leg.  The veteran reported some 
numbness in the medial aspect of the leg and foot.  

His range of motion of the right knee was from 0 to 130 
degrees of flexion.  The veteran had full range of motion of 
the right ankle and foot with no difficulty.  

His strength was 5/5 for resisted dorsiflexion, plantar 
flexion, knee extension, knee flexion, and hip flexion.  The 
examiner's impression was that of right thigh and leg soft 
tissue injury with right leg nerve injury.  

The examiner opined that the veteran's current right thigh 
injury "[did] not seem to be affecting him much as far as 
sensation and strength go."  The examiner reported that, 
after repetitive exercises, the veteran could lose 
approximately 10 degrees of motion in his knee and ankle 
secondary to the soft tissue injuries.  

The examiner opined that the veteran had a loss of sensation 
distal to the injury on his right medial leg which "would 
give him some moderate incoordination and decreased use of 
this secondary to the loss of sensation."  

On VA joints examination in January 2005, an examination of 
the lower extremities revealed subjective complaints of 
global pain on palpation.  The knee ligament was noted to be 
intact to Drawer test with mild crepitation.  Lachman' s test 
was negative with global pain reported on McMurray' s test.  

The examiner observed numbness in the area of the leg wound; 
otherwise, the neurovascular status was intact.  The left 
knee range of motion was from 0 to 135 degrees of flexion 
with pain at the end point.  

The right knee range of motion was from 0 to 130 degrees.  
The examiner's diagnosis was that of mild degenerative 
arthritis, bilateral knees.  

The examiner opined that, after repetitive exercise the 
veteran "would have a minimal to moderate decrease in 
strength increasing incoordination and fatigability resulting 
in a 5 degree loss of motion on the left and a 10 degree loss 
of motion on the right."  

Having reviewed the complete record, the Board finds that the 
service-connected right thigh and knee disability picture 
does not equate with more than that of moderate injury or 
impairment involving Muscle Group XIV.  

On recent VA examination, the veteran demonstrated 5/5 
strength on resistance on dorsiflexion, plantar flexion, knee 
extension and flexion and hip flexion.  The findings of 
moderate incoordination and decreased use of the right leg 
secondary to complaints of numbness were noted.  However, the 
VA examiner opined that the veteran's current right thigh 
injury did not have much effect on sensation or strength.   

The medical findings in this case do not reflect a 
penetrating missile injury with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  

The service medical record do show hospitalization for a 
prolonged period for treatment, but related complaints of the 
cardinal signs and symptoms of muscle disability with  
evidence of inability to keep up with work requirements are 
not demonstrated.  Significant findings reflective of loss of 
deep fascia, muscle substance or normal firm resistance of 
muscles are not shown by the record.  

With regard to the veteran's service-connected left knee area 
SFW residuals, the Board finds that recent medical evidence 
does not serve to establish a basis for the assignment of a 
higher rating under DC 5314 due to severe injury or 
impairment of Muscle Group XII.  

The recorded service events do not reflect a history of large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  

The recorded findings also do not show ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, loss of deep fascia or muscle substance, soft 
flabby muscles in wound area or muscle impairment consistent 
with severe damage.  

On recent VA examination, the examiner opined that the 
veteran would have minimal to moderate decrease in strength 
and increased incoordination and fatigability in the left 
knee area.  

Accordingly, given the nature of the initial injury, the 
history and complaints, and current findings, the Board 
concludes that increased ratings for the service-connected 
SFW residuals involving each of the veteran's lower 
extremities on the basis of related muscle damage are not for 
application in this case.  


PTSD

The veteran's service-connected PTSD has been rated 30 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as 
follows:  100 percent: Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
Ed.) (1994); 38 C.F.R. §§ 4.125, 4.130 (2004).  

At the outset, the Board finds that the competent evidence 
shows that the service-connected symptomatology has not 
changed appreciably since a VA psychiatric examination 
conducted in 2000.  

Moreover, the competent evidence shows that the veteran tends 
to exaggerate his psychiatric symptomatology.  In any event, 
the service-connected PTSD is not shown to have risen to the 
level that warrants the assignment of a rating higher than 
the currently assigned 30 percent.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The VA outpatient treatment records dated from 2001 to 2004 
reflect only medication refills for his anxiety disorder.  
There is no evidence of any other outpatient psychiatric 
treatment or therapy.  

On the veteran's initial PTSD evaluation in October 2001, the 
veteran reported a history of PTSD due to his war service.  
He reported having symptoms that included nightmares, 
flashbacks, avoidant behavior, difficulty with interpersonal 
relationships, and hyperstartle response.  He reported an 
inability to work due to physical problems with his shoulders 
and legs.  

On mental status examination, the veteran appeared casually 
dressed and neatly groomed.  His affect was noted to be 
fairly euthymic and congruent with mood.  Speech was noted to 
be organized, relevant, and coherent.  

The veteran did not exhibit flight of ideas or loosening of 
associations.  He endorsed no auditory, visual, or tactile 
hallucinations and did not appear to respond to internal 
stimuli.  

The diagnosis was that of PTSD with a notation of limited 
coping abilities and unemployment due to physical problems in 
his shoulders and legs.  The examiner assigned a GAF score of 
60.  

On VA PTSD examination in January 2005, the veteran reported 
PTSD symptoms that included intrusive thoughts, nightmares, 
decreased interest, detachment from others, sleep 
disturbance, irritability, difficulty concentrating, and 
hypervigilance.  

The veteran reported that his use of prescribed medication 
has helped with his nightmares and that his PTSD symptoms 
"have been stable for over five years, and at this point, 
they have not worsened since last examination."  

The veteran reported having moderate social dysfunction and 
an inability to work in five years due to physical 
disability.  He reported daily alcohol use but no drug use.  
The veteran has never been followed in any mental health 
clinic nor has he been hospitalized for psychiatric reasons.  

On mental status examination, the veteran was noted to be 
well-dressed and groomed.  He showed no psychomotor agitation 
or retardation.  Speech was of normal rate, tone, and volume.  
Mood was reported as euthymic with full range affect.  
Thought process was noted to be linear, logical, and goal-
directed.  

The veteran denied suicidal or homicidal ideation, intent, or 
plan.  He denied having any auditory, visual or tactile 
hallucinations.  The veteran did not express any delusions.  
The examiner noted that the veteran's cognition, recent and 
remote memory were intact with fair insight and judgment.  

The impression was that the veteran had a history of PTSD and 
that his PTSD symptoms do not appear to have worsened since 
his last VA examination for PTSD.  The examiner assigned a 
GAF score of 59.  

As discussed, the service-connected PTSD is not shown to 
warrant a rating in excess of the currently assigned 30 
percent.  In this regard, the veteran receives no psychiatric 
treatment other than use of prescribed medication that the 
veteran reported has helped with his nightmares and PTSD 
symptoms.  

The recent VA examination findings reflect the veteran's 
statement that his PTSD symptoms had stabilized and had not 
worsened since the last VA examination in 2001.  The Board 
notes that the veteran's GAF scores of 60 and 59 reflect no 
more than moderate PTSD symptoms or difficulty in social or 
occupational functioning.   

The veteran does not suffer from the serious symptomatology 
associated with a 50 percent evaluation.  The veteran is 
fully oriented.  He has never been hospitalized and is not in 
need of psychiatric hospitalization.  

The record does not reveal the need for regular counseling 
and/or psychiatric care, and the veteran appears to function 
with the use of prescribed medication.  

His speech and thought processes are normal and logical.  His 
judgment is normal and his memory is intact.  There is no 
evidence of hallucinations or delusions.  Social networks 
appear to be intact.  

A 50 percent evaluation would require such symptoms as 
flattened affect, panic attacks more than once a week, 
impairment in memory, judgment, and abstract thinking, 
circumstantial, circumlocutory, or stereotyped speech, 
disturbances in mood and motivation, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran does not suffer from these symptoms, functions 
independently, and has been said to be out of work due to 
physical limitations unrelated to his service-connected PTSD.  

Because the veteran's PTSD symptomatology does not match that 
required for a 50 percent evaluation, an increased rating for 
PTSD is denied.  38 C.F.R. § 4.130, Diagnostic Code 9411.




ORDER

An increased rating for the service-connected residuals of 
shell fragment wound of the left knee area is denied.  

An increased rating for the service-connected residuals of a 
shell fragment wound of the right thigh and knee is denied.  

An increased rating in excess of 30 percent for the service-
connected post-traumatic stress disorder (PTSD) is denied.  



REMAND

The veteran is seeking an increased evaluation for his 
service-connected hearing loss.  He essentially contends that 
his hearing loss disability is more severe than is 
contemplated by the noncompensable disability rating 
currently assigned under 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2005).

In this case, the veteran was granted service connection and 
assigned a noncompensable evaluation for right ear hearing 
loss in a May 1969 RO decision.  

However, at the recent hearing, the veteran testified that he 
suffered from hearing problems in the left ear that were due 
to his injuries incurred during his combat service in the 
Republic of Vietnam.  

The veteran has also indicated that he is seeking a total 
compensation rating based on individual unemployability.  
Appropriate development should be done in this regard in 
order to evaluate the service-connected SFW residuals of the 
right forearm and prostate cancer residuals.  

Given the nature of these assertions, the Board finds that 
the case should be REMANDED to the RO for the following 
action:  

1.  The veteran should be afforded a VA 
examination in order to ascertain the 
nature and currently severity of a 
service-connected hearing disability.  
Complete audiometric testing should be 
done in this regard.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to whether the 
veteran currently has a left ear hearing 
disability due to noise exposure or other 
event of his active service.  

2.  The veteran also should be afforded a 
VA examination in order to evaluate the 
severity of the service-connected 
disabilities to include the prostate 
cancer.  All indicated testing should be 
done in this regard.  The claims folder 
should be available for review by the 
examiner.  Based on his/her review of the 
case, the examiner should opine as to 
whether the veteran is precluded from 
securing and following substantial 
gainful employment due to service-
connected disability.  

3.  Then, following completion of the 
development requested hereinabove, the RO 
should undertake to adjudicate the claim 
for an increased rating for the service-
connected hearing disability.  This 
action should include adjudication of the 
issues of service-connection for a left 
ear hearing loss, an increased rating for 
the service-connected SFW residuals of 
the right forearm and a total 
compensation rating based on individual 
unemployability.  If any benefit sought 
on appeal remains denied, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal





 Department of Veterans Affairs


